SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. – PETROBRAS Publicly Traded Company MATERIAL FACT Payment of Interest on Own Capital Rio de Janeiro, February 24 th , 2012 – Petróleo Brasileiro S.A – Petrobras announces that it will pay the 4 th installment of the anticipated distribution of remuneration to shareholders concerning the 2011 fiscal year on February 29 th , 2012. Payment will be done under the form of Interest on Own Capital, based on the shareholding position of January 02 nd , 2012, according to Material Fact disclosed to the market on December 22 nd , 2011. With respect to the amount of R$ 0.20 (per share) of the 4 th installment of the IOC, R$ 0.0227 will be discounted from the monetary correction of the IOC installments paid throughout 2011 (payment date up to 12/31/2011), resulting in the amount of R$ 0.1773. This amount will be adjusted by the SELIC rate of 12/31/2011 up to February 29 th , 2011, attaining the amount of R$0.1802. The tables below present the monetary correction calculations. Amount Selic Rate Adjustment Total Amount 1 st IOC installment (05/31/2011) R$ 0.20 R$ 0.0136 R$ 0.2136 2 nd IOC installment (08/31/2011) R$ 0.20 R$ 0.0073 R$ 0.2073 3 rd IOC installment (11/30/2011) R$ 0.20 R$ 0.0018 R$ 0.2018 TOTAL R$ 0.60 R$ 0.0227 R$ 0.6227 IOC Amount in Reais per ON and PN share R$ 0.1773 Selic Rate Adjustment R$ 0.0029 Total Amount R$ 0.1802 A 15% income tax rate will be levied on the amount of R$ 0.1773 of the interest on own capital, and on the amount of R$ 0.0029, corresponding to the adjustment by the Selic rate, income tax will be levied to the rate of 22.5%. The Income Tax withholdings mentioned above will not apply to exempt shareholders. Almir Guilherme Barbassa Diretor Financeiro e de Relações com Investidores Petróleo Brasileiro S.A. – Petrobras www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos “antecipa”, “acredita”, “espera”, “prevê”, “pretende”, “planeja”, “projeta”, “objetiva”, “deverá”, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 24, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
